EXHIBIT 10.20

SUPPLY AGREEMENT

This Supply Agreement (“Agreement”) is effective as of this 20th day of July,
2009 (“Effective Date”), by and between Mylan Pharmaceuticals Inc., a
corporation duly organized under the laws of the state of West Virginia
(MYLAN”), and Raptor Therapeutics Inc., a corporation duly organized under the
laws of Delaware (“RAPTOR”). RAPTOR and MYLAN may be referred to herein as the
“Party” or “Parties.”

WHEREAS, RAPTOR desires to enter into this Agreement for the supply of the
Active Pharmaceutical Ingredient (“API”) from MYLAN; and

WHEREAS, MYLAN desires to enter into this Agreement and grant such supply of the
API to RAPTOR.

NOW, THEREFORE, WITNESSETH that for and in consideration of the mutual promises
and covenants set forth herein and for other good and valuable consideration,
the receipt and sufficiency of all of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:



I.  
SCOPE OF AGREEMENT



  1.  
RAPTOR shall purchase from MYLAN Active Pharmaceutical Ingredient (“API”) that
meets the specifications, as further defined in ATTACHMENT I, as may be ordered
by RAPTOR in accordance with the terms and conditions herein.



  2.  
MYLAN shall supply API to RAPTOR that meets the specifications, as further
defined in ATTACHMENT I. MYLAN shall procure all supplies of API from [*****].
MYLAN shall not change or modify the specifications set forth on ATTACHMENT I in
any manner that would impact the manufacturing or processing activities related
to the supply of API herein without first giving RAPTOR prior written notice of
no less than [*****]. MYLAN shall notify RAPTOR of any notice of change or
modification issued by CAMBREX within [*****] of the receipt of said notice.

[*****]



  3.  
MYLAN shall support the filing of RAPTOR’s New Drug Application(s) (“NDA(s)”)
for products containing API and commercial production thereof by providing API,
technical documentation, and regulatory information as requested by RAPTOR to
RAPTOR. MYLAN shall authorize RAPTOR (or its designees) the right to reference
all such technical documentation and regulatory information to support any
RAPTOR NDA, including all Drug Master Files provided to a regulatory authority
by or on behalf of MYLAN or its permitted contractors [*****].



II.  
FORECAST AND SUPPLY



  1.  
MYLAN shall supply the API to RAPTOR pursuant to the product, price, volume, and
time period listed in ATTACHMENT II.



  2.  
RAPTOR shall provide a non-binding, [*****] rolling forecast [*****] for the
supply of API (“PO”) to MYLAN, [*****] in advance of delivery to RAPTOR.

Page 1 of 9



1



--------------------------------------------------------------------------------



 



  3.  
MYLAN shall schedule the purchase of the API based on [*****] shall accept such
binding POs received from RAPTOR at least [*****] in advance of delivery.



  4.  
In the event of a supply shortage of the API where MYLAN is unable to fulfill
RAPTOR’S requirements set forth in a particular PO, MYLAN shall immediately
notify RAPTOR. RAPTOR may modify or cancel such Purchase Orders accordingly,
without penalty, upon written notice of no less than [*****]before the delivery
date specified in such PO to MYLAN.



  5.  
[*****] A “DELAY” shall mean any shipment of API delivered pursuant to a PO of
which more than [*****] of the quantities ordered in the applicable PO is
delivered later than [*****] after the delivery date specified in the applicable
PO through no fault of MYLAN.



III.  
PAYMENT



  1.  
RAPTOR shall remit payment for the API [*****] after RAPTOR’s receipt and
approval of MYLAN’s invoice therefor. Notwithstanding the foregoing, RAPTOR may
withhold payment for any shipment or portion thereof that has been rejected by
RAPTOR for nonconformance under Section IV.3 below.



IV.  
SHIPPING AND RETURNS



  1.  
All shipments of API from MYLAN to RAPTOR will be shipped [*****].



  2.  
RAPTOR will receive and test API within [*****] of delivery. RAPTOR will notify
MYLAN of non-conforming results within [*****].



  3.  
MYLAN shall accept and replace returns of API that are not in conformance with
the applicable specifications or standards set forth under this agreement when
identified by RAPTOR, or refund the purchase price of the API, within [*****] of
receipt of the API by RAPTOR.



V.  
QUALITY CONTROL



  1.  
MYLAN shall provide API that meets the United States Pharmacopeia (“USP”) and
International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (“ICH”) requirements.



  2.  
MYLAN shall provide API in accordance with ATTACHMENT I, the Drug Master Files
(“DMF”) for the manufacture of API provided by or on behalf of MYLAN or its
permitted contractors and current Good Manufacturing Practices (“cGMPs”) set
forth by the FDA or other regulatory authorities. The Parties shall use
commercially reasonable efforts to negotiate and execute a mutually agreeable
quality agreement prior RAPTOR issuing its first purchase order for API to MYLAN
pursuant to the Agreement.



  3.  
MYLAN shall promptly provide the necessary resources to respond to the FDA or
other regulatory authority determined deficiencies and information requests
regarding the API and the process used by the manufacturer to manufacture the
API (including providing access to the applicable manufacturing facilities used
to manufacture the API). MYLAN

Page 2 of 9



2



--------------------------------------------------------------------------------



 



shall provide to RAPTOR copies of all such determined deficiencies, information
requests, inspection reports and other correspondence of the FDA or other
regulatory authority related to the manufacture of API within [*****] after
obtaining knowledge thereof.



  4.  
MYLAN will allow RAPTOR to audit MYLAN’s storage and shipping facilities
annually during normal business hours and after receiving at least [*****] prior
written notice. In addition, MYLAN shall use commercially reasonable efforts to
facilitate an annual request by RAPTOR to audit other facilities not owned by
MYLAN that are directly related to the manufacture of API, upon receiving at
least [*****] prior written notice.



  5.  
MYLAN shall generate and maintain complete and accurate records (including
files, certificates and authorizations) and samples as necessary to evidence
compliance with this Agreement, and applicable laws, regulatory requirements,
and other requirements of applicable governmental authorities relating to the
manufacture of API. All such records and samples shall be securely maintained
for a period of not less than [*****] from the date received or generated by
MYLAN or such period as may be required by regulatory requirements. Upon
RAPTOR’S request, MYLAN shall provide RAPTOR with reasonable access to, and
copies and portions of, such records and samples and any supporting data
relating thereto, and MYLAN shall not dispose of such records or samples without
first offering to transfer such records or samples to RAPTOR at RAPTOR’S
expense.



VI.  
WARRANTIES AND REPRESENTATIONS



  1.  
MYLAN warrants and represents the following:



  (i)  
MYLAN is a corporation duly organized, validly existing and in good standing
under the laws of West Virginia;



  (ii)  
MYLAN has all requisite power and authority to enter into this Agreement and to
carry out its obligations hereunder;



  (iii)  
The person signing this Agreement has the necessary corporate authority to
legally bind MYLAN to the terms set forth herein;



  (iv)  
The execution by MYLAN of this Agreement and the performance by MYLAN of the
terms set forth herein will not cause MYLAN to be in material conflict with or
constitute a material breach of any agreement or understanding with any third
party;



  (v)  
To MYLAN’s knowledge and belief, there are no suits, adverse third party
allegations or actions, claims, proceedings, or investigations pending or
threatened by or before any court, by or before any government body or agency,
or any individual related, to the matters set forth herein;



  (vi)  
The execution of this Agreement and MYLAN’s performance hereunder do not and
will not be in material conflict with any law, ordinance, statute or regulation
or any current Good Laboratory Practice (“cGLP”), cGMP, or FDA guidelines or
policies;

Page 3 of 9



3



--------------------------------------------------------------------------------



 



  (vii)  
MYLAN is not debarred and MYLAN has not and will not use in any capacity the
services of any person debarred under subsection 306(a) or (b) of the Generic
Drug Enforcement Act of 1992. If at any time this representation and warranty is
no longer accurate, MYLAN shall immediately notify RAPTOR of such fact;



  (viii)  
MYLAN has and will maintain throughout the term of this Agreement all permits,
licenses, registrations and other forms of governmental authorization and
approval as required by law in order for MYLAN to execute and deliver this
Agreement and to perform its obligations hereunder in accordance with all
applicable laws;



  (ix)  
MYLAN represents and warrants that the API supplied to MYLAN shall meet the
agreed specifications, as further defined in ATTACHMENT I; the United States
Pharmacopeia (“USP”) requirements; and the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use (“ICH”) requirements



  2.  
RAPTOR warrants and represents the following:



  (i)  
RAPTOR is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware;



  (ii)  
RAPTOR has all requisite power and authority to enter into this Agreement and to
carry out its obligations hereunder;



  (iii)  
The person signing this Agreement has the necessary corporate authority to
legally bind RAPTOR to the terms set forth herein;



  (iv)  
The execution by RAPTOR of this Agreement and the performance by RAPTOR of the
terms set forth herein will not cause RAPTOR to be in material conflict with or
constitute a material breach of any agreement or understanding with any third
party;



  (v)  
To RAPTOR’s knowledge and belief, there are no suits, adverse third party
allegations, actions, claims, proceedings, or investigations pending or
threatened by or before any court, by or before any government body or agency,
or any individual, related to the matters set forth herein;



  (vi)  
The execution of this Agreement and RAPTOR’s performance hereunder do not and
will not be in material conflict with any law, ordinance, statute or regulation;



  (vii)  
RAPTOR is not debarred and RAPTOR has not and will not use in any capacity the
services of any person debarred under subsections 306(a) or (b) of the Generic
Drug Enforcement Act of 1992. If at any time this representation and warranty is
no longer accurate, RAPTOR shall immediately notify MYLAN of such fact; and



  (viii)  
RAPTOR has and will maintain throughout the term of this Agreement all federal,
state and local permits, licenses, registrations and other forms of governmental
authorization and approval as required by law in order for

Page 4 of 9



4



--------------------------------------------------------------------------------



 



RAPTOR to execute and deliver this Agreement and to perform its obligations
hereunder in accordance with all applicable laws.



VII.  
TERM AND TERMINATION



  1.  
This Agreement shall begin on the Effective Date written above and shall
continue in full force and effect for a period of [*****] (“Initial Term”).
Thereafter, the term of this Agreement shall continue in full force and effect
until terminated in accordance with this Section VII.



  2.  
After the Initial Term, either Party may terminate this Agreement with [*****]
prior written notice to the non-terminating Party.



  3.  
This Agreement shall be subject to immediate termination in the event the
manufacture, distribution, or sale of the API would materially contravene any
applicable law [*****].



  4.  
Upon the termination of this Agreement; pursuant to Section VII(3), due to a
material breach of the terms of this Agreement by MYLAN, or a unilateral
termination by MYLAN pursuant to Section VII, RAPTOR shall have no obligation to
purchase any API ordered in any PO. Termination of this Agreement shall not
affect the rights and obligations of either Party that may have accrued prior to
the date of termination, or any right or obligation contained in Sections III,
IV, V.1, V.2 (with respect to outstanding POs to be fulfilled) and Sections V.3,
V.4, V.5, VI, VII.4, VIII, IX, X, XI, XII, XIII, XIV, XV.



VIII.  
INDEMNIFICATION



  1.  
RAPTOR agrees to indemnify, defend and hold MYLAN harmless from and against any
losses resulting from or arising out of [*****].



  2.  
MYLAN agrees to indemnify, defend and hold RAPTOR harmless from and against any
losses resulting from or arising out of [*****].



IX.  
CONFIDENTIALITY

Information exchanged pursuant to this Agreement, shall be subject to the terms
and conditions of that certain Confidentiality Agreement executed and entered
into on the 7th day of April, 2009, by and between Raptor Pharmaceuticals Corp.,
the parent company of Raptor Therapeutics Inc., and Mylan Pharmaceuticals Inc.
(the “CDA”). The terms and conditions of the CDA notwithstanding, a Party may
disclose the Confidential Information of the disclosing Party to extent required
to exercise its rights or perform its obligations hereunder.



X.  
ASSIGNMENT

RAPTOR may not assign this Agreement or any of its rights or obligations
hereunder, to a third party, without the express, prior, written consent of
MYLAN; except that RAPTOR may assign this Agreement without such consent to any
successor to all or substantially all of RAPTOR’S assets or business to which
this Agreement relates. Any assignment in violation of this Section X shall be
null and void.

Page 5 of 9



5



--------------------------------------------------------------------------------



 



XI.  
GOVERNING LAW

Any and all actions between the Parties regarding the interpretation or
application of any term or provision contained herein shall be governed by and
interpreted in accordance with the laws of the State of New York, excluding its
conflict of laws principles. MYLAN and RAPTOR each do hereby respectively
consent and agree that the courts of the State of New York shall have
jurisdiction with respect to any and all actions brought hereunder.



XII.  
LIMITATION OF LIABILITY

In no event shall either Party be liable to the other Party or its Affiliates
for special, punitive, indirect, incidental, exemplary or consequential loss or
damage, or for lost profits, based on a contract, tort, or any other legal
theory, arising out any breach of this Agreement or otherwise relating to the
subject matter of this Agreement, except as may be specifically and expressly
stated in this Agreement.

[*****]



XIII.  
NOTICES

Any notice of communication to be given hereunder shall be in writing and be
delivered personally, mailed, or sent via facsimile transmission, as follows:

      If to MYLAN:   Mylan Pharmaceuticals Inc.
 
  781 Chestnut Ridge Road
 
  Morgantown, West Virginia 26505
 
  Attention:
 
  Facsimile No.:      
 
  With a copy to:      
 
  Deputy General Counsel
 
  Mylan Inc.
 
  1500 Corporate Drive
 
  Canonsburg, PA 15317
 
  Facsimile No.: (724) 514-1870      
If to RAPTOR:
         
 
  Raptor Therapeutics Inc.
 
  9 Commercial Boulevard
 
  Suite 200
 
  Novato, CA 94949



XIV.  
SEVERABILITY

If any provision of this Agreement is found invalid or unenforceable by a court
of law, the remainder of this Agreement shall continue in full force and effect.

Page 6 of 9



6



--------------------------------------------------------------------------------



 



XV.  
WAIVER

A waiver by either Party of any terms, provisions, or condition of this
Agreement shall not constitute a precedent or bind either Party to a waiver of
any succeeding default or other breach of the same of any other term, provision,
or conditions of this Agreement.



XVI.  
COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which shall
be considered an original but all of which shall constitute one agreement.



XVII.  
ENTIRE AGREEMENT

The terms and conditions of this Agreement, ATTACHMENT I, ATTACHMENT II, and the
CDA, express the entire agreement between MYLAN and RAPTOR and supersede all
prior drafts and/or understandings between the Parties.

IN WITNESS of their agreement to the terms and conditions contained herein,
MYLAN and RAPTOR, intending to be legally bound, have caused the following
signatures to be affixed hereto:

      MYLAN PHARMACEUTICALS INC.   RAPTOR THERAPEUTICS INC.      
BY: /s/ Harry A. Korman
  BY: /s/ Thomas E. Daley      
PRINT NAME: Harry A. Korman
  PRINT NAME: Thomas E. Daley      
TITLE: President, North America
  TITLE: President

[*****]   Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

Page 7 of 9



7



--------------------------------------------------------------------------------



 



ATTACHMENT I

[*****]


Page 8 of 9



8



--------------------------------------------------------------------------------



 



ATTACHMENT II

[*****]

Page 9 of 10



9